DETAILED ACTION
Application 16/582971, “POSITIVE ELECTRODE MATERIAL AND LITHIUM SECONDARY BATTERY USING THE SAME” was filed with the USPTO on 9/25/19 and claims priority from a foreign application filed on 10/25/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 9/25/19.  

Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed: Nakamura (US 2004/0105214), Miki (US 2017/0237067), Maeda (US 2012/0021298), Swanson (US 2004/0213730), Wilson (USP 5783165), Wang (US 2012/0189536).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2019/0260068), or in the alternative under 35 U.S.C. 103 as being unpatentable over the combination of Yamamoto (US 2019/0260068) and Lee (US 2002/0048547) or Fagherazzi (USP 3896216).
Supporting evidence is provided by Gal-Or (USP 6127283), Saegusa (USP 5846505) and Chivukula (USP 6066581).
Regarding claims 1 and 2, Yamamoto teaches a positive electrode material (Figure 2 item 2; Figure 3A) comprising: a positive electrode active material (item 2b); and a dielectric material (item A) disposed on a surface of the positive electrode active material (see Figure 3A).  Yamamoto further teaches the dielectric material is a compound containing at least one of Sr, Ba, La; and Ti (“BaTiO3”, paragraph [0072]).

Yamamoto further teaches the dielectric material (e.g. BaTiO3) as a ferroelectric substance (paragraph [0072]).
Yamamoto is silent as to the dielectric material having a perovskite crystal structure, and wherein, in an X-ray diffraction pattern which is obtained by X-ray diffraction measurement using a CuK[Symbol font/0x61] ray and in which a vertical axis indicates a 
However, As described in MPEP 2112, a rejection under 35 USC 102/103 can be made when the prior art seems to be identical to a claimed invention, but is silent as to an inherent characteristic.
In this case, it is believed that the BaTiO3 of Yamamoto would be perovskite type BaTiO3 which is correlated to the ferroelectric characteristic(1), and would have an XRD profile matching that claimed, which is the normal XRD profile of perovskite type BaTiO3(2), thus claim 1 is anticipated by Yamamoto.
(1) In support, consider Gal-Or which teaches that “[c]ommonly used ferroelectric materials are of the perovskite type, such as lead-zirconate-titanate, PbZrTiO3 (PZT), lead titanate, PbTiO3 (PT), and barium titanate, BaTiO3 (BT)” at c2:27-31, indicating that the commonly used ferroelectric barium titanate is of the perovskite form. See also  Chivukula at c1:55-64 which indicates that the ABO3 structure is indicative of ferroelectric perovskites.
(2) In support, consider Saegusa which which illustrates the perovskite BaTiO3 XRD profile at Figure 1. 

Alternatively to the anticipation rejection, claim 1 is obvious over Yamamoto in view of Lee or Fagherazzi.
In the analogous art of electroceramic materials processing, Lee teaches a method of making barium titanate [BaTiO3] for ferroelectric applications (paragraph [0001]), wherein the barium titanate is a perovskite-type barium titanate paragraph [0020-0026; 0046; 0060-0062]).  Lee further teaches that prior art BaTiO3 manufacturing techniques require strong milling which can deleteriously impact materials properties (paragraphs [0007]) and teaches inventive techniques which merely require “milling which is easy” and produce a product wherein aggregation and morphology characteristics are desirable (paragraph [0013).  Lee further teaches the inventive method of making the barium titanate includes a post thermal processing “crushing” step (paragraph [0026, 0060]) carried out by an easy milling step requiring only 30 minutes of milling (paragraphs [0060, 0050]).
In the analogous art of electroceramic materials processing, Fagherazzi teaches a method of making perovskite barium titanate (c1:53-58).  Fagherazzi further teaches that prior art techniques for making barium titante require excessive milling durations (c2:46-51).  Fagherazzi further teaches inventive manufacturing techniques which facilitate production of controlled sized product in economical manner, with reduced milling time requirements (c3:19-33).  Fagherazzi further rteaches an exemplary embodiment which utilizes only 30 minutes of milling (c5:11-15).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the BaTiO3 via a process such as that of Lee or Fagherazzi which uses a short milling time (e.g. 30 minutes) in order to provide a perovskite BaTiO3 expected to exhibit ferroelectric properties and/or desirable morphology and 

It is noted that, applicant’s specification suggests that BaTiO3 the claimed crystal structure is tied to forming the material using a step of milling the formed BaTiO3 at 10 to 30 minutes (applicant’s published paragraphs [0056-0059]) because excess milling deleteriously affects the crystal structure (applicant’s published paragraph [0042]).  
Accordingly, the perovskite BaTiO3 manufacturing process taught by Lee is believed to result in the claimed structure because i) the recited XRD pattern corresponds to perovskite BaTiO3(1), and ii) the recited half width x property is achieved by a 10 to 30 minute milling process.  
Thus, the claimed structure appears to flow naturally from the process described in the prior art, which includes “easy” milling.  The prior art need not expressly teach the XRD structure, which is a materials property that is present whether or not it is measured.  


Regarding claim 5, the cited art remains as applied to claim 1.  Yamamoto further teaches wherein, when a content of the positive electrode active material is 100 mol %, a content of the dielectric material is 0.01 mol % or more and 10 mol % or less (Yamamoto paragraph [0222] teaches 19 g of 0.5 mol/kg barium titanate added to 10 g LiCoO2, corresponding to a BaTiO3/LiCoO2 ratio of ~4.8%). 

Regarding claim 6, the cited art remains as applied to claim 1.  Yamamoto further teaches a secondary battery (Figures 1, 2) comprising the positive electrode material according to claim 1 in a positive electrode.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamamoto (US 2019/0260068) and Lee (US 2002/0048547) or Fagherazzi (USP 3896216) as applied to claim 1, further in view of Hendrix (USP 6348705) and Brost (USP 8728671).
Regarding claims 3 and 4, the cited art remains as applied to claim 1.  Yamamoto does not appear to teach wherein the dielectric material has an ABO3-[Symbol font/0x64] crystal structure, wherein [Symbol font/0x64] is an oxygen deficiency amount, and a molar ratio of an element at an A site to an element at a B site is 0.920 or more and 0.993 or less, or wherein the dielectric material has an ABO3-[Symbol font/0x64] crystal structure, wherein [Symbol font/0x64] is a positive number satisfying 0.1 ≤ [Symbol font/0x64] ≤ 0.3.
In the analogous art of electroceramic materials processing, and in the battery art, Brost teaches that it was known at the time of invention that A-site occupancy can be manipulated to create A-site vacancies and oxygen vacancies, in order to manipulate physical properties of the perovskite such as ionic conduction, electronic conduction, and/or catalytic activity (c2:14-24).
In the analogous art of electroceramic materials processing, Hendrix teaches that for perovskites ferroelectrics, highly A -site deficient material is generally desired to achieve the “highest dielectric constants” for amorphous films, and that the optimal 
It would have been obvious to a person having ordinary skill in the art to manipulate the perovskite by making the A-site and/or the O site deficient for the benefit of manipulating electrochemical characteristics such as dielectric constant, ionic conduction, electronic conduction, and/or catalytic activity of the perovskite, in order to optimize the electrochemical properties of the positive electrode of Yamamoto which contains the perovskite (i.e. barium titanate).  Moreover, it has been held that differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 IIA).  In this case, the claimed A/B ratio and [Symbol font/0x64] value merely represent the claiming of a preferred range or concentration of the elements within the perovskite, with the constituency of the perovskite being taught as obvious to optimize by the prior art.  Thus, the claimed ratio and [Symbol font/0x64] value are found to be obvious over the teachings of the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723